Citation Nr: 1724401	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for porphyria cutanea tarda. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama denied entitlement to service connection for bilateral hearing loss, tinnitus, porphyria cutanea tarda, and posttraumatic stress disorder (PTSD).  

A service connectin claim for PTSD was on appeal and during the pendency, in an August 2011 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective October 4, 2010; thereafter, in a November 2014 rating decision, the RO awarded an increased rating of 50 percent, effective December 14, 2012.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

Likewise, a service connection claim for tinnitus was also on appeal and in a May 2013 rating decision, the RO granted service connection for tinnitus and assigned an evaluation of 10 percent, effective October 4, 2010, the highest schedular evaluation allowed under the law for tinnitus.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham, 114 F. at 1158.  Thus, this matter is no longer in appellate status.

The issue of service connection for porphyria cutanea tarda is addressed below.

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In September 2014, the RO received a statement from the Veteran in which he expressed his desire to withdraw his claim for entitlement to service connection for porphyria cutanea tarda.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue for entitlement to service connection for porphyria cutanea tarda have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a) (2016).

In this case, by a statement submitted in September 2014, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for his foot condition, claimed as porphyria cutanea tarda.  This was done in writing and identified the issue withdrawn from the appeal.  See VA 21-4138 Statement in Support of Claim dated September 26, 2014.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for porphyria cutanea tarda and is therefore dismissed.


ORDER

The appeal of entitlement to service connection for porphyria cutanea tarda is dismissed.


REMAND

In a June 2013 substantive appeal, the Veteran initially requested a videoconference hearing before the Board.  He was scheduled for a videoconference hearing on October 15, 2015 which he failed to appear.  But as explained below, the Board finds that good cause has been shown and the case is remanded to provide the Veteran a rescheduled hearing.  

In September 2015, the Veteran called to reschedule a hearing at the Montgomery RO.  He stated that he missed the prescheduled hearing due to a prior engagement and requested a rescheduled hearing. See VA 27-0820 Report of General Information dated September 11, 2015.  A hearing was subsequently rescheduled for October 13, 2015 which the Veteran failed to appear.   

In May 2016, the Veteran submitted a written statement that he did not receive notification for the rescheduled hearing in October 2015 and wished to have another hearing rescheduled. See VA 21-4138 Statement in Support of Claim dated May 12, 2016.

It is not clear from the record if the Veteran received notification of the scheduled videoconference hearing at the Montgomery RO.  The record is absent as to whether a notification indicating the date and time for the hearing was even mailed to the Veteran and his representative.  Furthermore, the Veteran had good cause for missing the hearing and could not have submitted notice prior to the hearing. See 38 C.F.R. § 20.704(d).  The Veteran or his representative has not since withdrawn the request for a hearing.  

Since there is some evidence of good cause for the Veteran's inability to appear for a scheduled hearing, that he was not properly notified, the Board finds that he should be given an opportunity to appear at a rescheduled videoconference hearing. See 38 C.F.R. § 20.704(d).  As such, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


